My first duty - which is a pleasant one - is to extend felicitations and congratulations to you, Sir, a distinguished son of Spain, upon your unanimous election to the presidency of this session of the General Assembly. I pledge the full co-operation o£ my delegation in your effort to make this important fortieth session of the General Assembly a distinctive and successful one.
Let me pay a special tribute also to your illustrious predecessor, Ambassador Paul Lusaka of Zambia, for his responsible and devoted service and for the impartial manner and serene dignity with which he discharged his duties as President.
May I also reaffirm our abiding support for our Secretary-General, whose qualities as an astute diplomat and an untiring devotee of the cause of internationalism are well known and widely respected. Once again, the Secretary-General has given us in his annual report a penetrating analysis of the present international situation and eminently constructive ideas as regards the need for co-operative global action.
The opening of this general debate has coincided with a tragedy of unspeakable proportions which has befallen our sister Latin American and Caribbean Republic of Mexico in the series of earthquakes which that country has suffered. I wish to utilize the opportunity offered by this public forum to reiterate the sentiments of regret and solidarity which were conveyed by my President, His Excellency Comrade Hugh Desmond Hoyte, to the President of the Republic of Mexico, His Excellency Miguel de la Madrid and to the Government and people of Mexico. Guyana is confident that the strength and courage which the Mexican people have demonstrated throughout their history will enable them soon to overcome the effects of this cruel disaster, with the help of the international community, and to resume without undue delay their task of nation-building.
We are now at the mid-point of the decade of the 1980 s, which I suggest is an appropriate point at which to examine how we have fared during the first half of this decade, to do so against the background of our performance in the previous decade and to make a prognosis for the remainder of this decade and beyond.
In looking back at the 1970s, we should recall that it was the period when detente between the super-Powers was initiated. The Movement of Non-Aligned Countries welcomed that development and called for measures to sustain it and to make it global. It was the period when the first special session of the General Assembly on disarmament was held and much hope was engendered that, through a series of interlocking activities, the survival of the peoples of the world would not be in jeopardy and tomorrow would be a better day.
The 1970s also witnessed a dramatic reduction of formal colonialism, for the intolerably long suffering of countries in Africa, the Caribbean and elsewhere came to an end and their peoples were once again free.
The hopes which the 1970s created were also reflected in the field of international economic relations. The adoption by the General Assembly of the Declaration on the Establishment of the New International Economic Order and of the Charter of Economic Rights and Duties of States was an acknowledgment by the international community that global economic expansion could be secured only if economic relations among States were conducted on a just and equitable basis and the structural problems of developing countries were eliminated.
In the same vein, recognition must be given to the significant role which this Organization has played in fostering international co-operation in other fields. I think of the areas of human settlements, the role of women, the law of the sea and the protection of the environment as prime examples.
I suggest that it would be apposite to recall also the new relationships which were forged at the interregional, regional and subregional levels. The African, Caribbean and Pacific Countries and the European Economic Community engaged in intensive negotiations and the agreements reached, despite their imperfections, ushered in a different relationship. In my own region, the establishment of the Caribbean Community and Common Market (CARICOM) was a bold attempt to advance regional economic co-operation.
Finally, the period of the 1970s was a time when there was a growing appreciation of the nature of interdependence and that that interdependence should be based on symmetric relations between States and between peoples. In accordance with that acknowledgment of interdependence, Member States recognized that some problems required global solutions because of their very scope. This Organization was therefore increasingly utilized in the service of all mankind in finding such solutions.
Unhappily, in the first five years of this decade the promise of the 1970s has not been fulfilled. Generally, in inter-State relations there is a certain primitiveness which stands in marked contrast to the spirit and accomplishments of the 1970s. It mocks the efforts expended over the years to establish a democratic international system, including a body of laws and rules carefully elaborated for the conduct of international relations. The major pillars of such a system are respect for the independence, sovereignty and territorial integrity of States; the self-determination of peoples; the non-use or threat of use of force; non-interference in the internal affairs of States; collective security; and multilateral co-operation on an equitable basis.
Sadly, so far in this decade we have seen those principles observed too often in the breach. The independence of small States has not been respected and the fabric of international co-operation has been subjected to a sustained assault. And there are increasing indications of ideological intolerance in international relations.
In the field of disarmament the second special session yielded even more meager results than its precursor. Meanwhile the arms race continues apace with the preparation for war consuming more financial resources than does any activity directed at strengthening peace or promoting development. The prospect of nuclear annihilation is now a major international concern. Yet in some Kafkaesque manner the existence of this common threat has not yet produced the unity of response that such a process demands. The sad reality is not only that the arms race continues on earth but also that concrete actions have begun which, if pursued to finality, will invite the result of making outer space an arena of military competition and confrontation.
The prime requirement of our time is the curbing of the arms race. In this respect a heavy responsibility devolves on the nuclear Powers, especially the United States and the Soviet union. He have noted the stated positions of these two Powers, including their desire to engage seriously in arms negotiations and their awareness of the consequences of failure not only to themselves but to all of us.
Guyana has views on their past behavior, but this not my concern on this occasion. Instead, today my desire is to add Guyana's voice, small but clear and sincere, to the many others heard from this rostrum to urge that the forthcoming Geneva summit talks be more than an exercise in establishing contact between the two leaders. These talks must be purposeful and constructive. The opportunity for them to usher in new and more structured relations between the two Powers should not be allowed to slip away.
To turn to the question of decolonization, the prolonged frustration of the independence of Namibia exemplifies the resistance of some States to the decisions which truly represent the will of the international community. We should not be deflected by linkage or any other irrelevant consideration in our determination to secure implementation of Security Council resolution 435 (1978). Additionally, pressure should be brought to bear on South Africa to ensure its compliance with that resolution. In this regard let us commend the masses, led by the liberation movements in South Africa and Namibia, for exerting decisive pressure on the Pretoria regime to dismantle apartheid and to respect the rights of all the peoples of South Africa and Namibia. The duty of this Organization is to support them. Mandatory economic sanctions under Chapter VII of the Charter of the United Nations should be applied during this session.
In other areas of the world, situations of tension and crisis with which this Organization was preoccupied in the 1970s are still on the international agenda. Since then, new problems have emerged.
In the Middle East the essential elements for a comprehensive and lasting settlement are well known. The key to peace remains the satisfaction of the legitimate Palestinian aspirations, including their right to a homeland. And let us here condemn the brutal attacks by the criminal Israeli forces on Tunisia and on the Palestinian headquarters. Further opposition to the convening of an international peace conference called for by this Assembly and involving the participation of all interested parties, including the Palestinian people, led by the Palestine Liberation Organization, only serves to prolong suffering and delay a settlement.
Similarly with Cyprus, whose independence and territorial integrity continue to be violated, a viable framework for a solution already exists in the relevant United Nations resolutions. The Secretary-General has been patient in carrying out the mandate assigned to him. We commend his efforts and urge all Member States and the representatives of the two communities in Cyprus to give their fullest co-operation to him in his renewed endeavors.
It in Central America and the Caribbean that we see the most poignant manifestation of ideological intolerance. The social and economic situations of the peoples of this subregion have been exploited and manipulated by powerful external forces in the name of protecting them against the intrusion of an alien ideology. The result is tension, instability and a situation where peace and security are gravely imperiled.
Guyana believes that the struggles of the peoples of Central America are against centuries of neglect and disadvantage and that the problems in the relations between States in that region should be solved through dialog and negotiation and not through the use of military force, whether directly or by proxies. That is why Guyana believes that the Contadora process deserves real and practical, as opposed to rhetorical, support by all members of the international community. For our part, we have given our wholehearted and consistent support to that process and to talks of a bilateral nature involving States within the region and between those States and interested parties outside it. Guyana also urges this Assembly to stand ready to facilitate the initiatives for peace in Central America which emerge from and have the blessing of the peoples of that subregion. Among other things this Assembly should give its endorsement to and encourage the work of the Contadora support group.
The prospects for securing progress in establishing a new international economic order and achieving sustained growth in the world economy are diminished by the current retreat from multilateralism and by the reluctance to engage in discussion about global negotiations which, if launched on a mutually agreed basis, could constitute a comprehensive means by which the international community can restructure international economic relations while simultaneously strengthening multilateral economic co-operation.
At the same time, some developed States are willing to do no more than tinker with the international trade and payments system in spite of its many defects and inability to respond with any degree of accuracy or consistency to the needs of the majority of the international community. Though the reality of interdependence has become more obvious with the lingering economic crisis, its requirements are being ignored by some rich and powerful States as they seek to exert greater control over international economic relations.
A critical factor in the troubled international monetary and financial system is the problem of debt facing the developing countries. It is a problem that has already been forcefully and eloquently addressed at this Assembly.
Let us hope that we can at this session reach conclusions that will reflect the spirit of international co-operation that was evident in the 1970s.
Linked to the capacity to repay debts is the fact that the commodities traded by developing countries have been afflicted by low prices, weak demand and the managed contraction of markets in the developed world. This problem has had an adverse impact on the quality of life in many developing countries. What is required of the international community is increased co-operation in the formulation of international commodity policy, including the improvement of stabilization schemes.
Unfortunately, these negative postures on the part of some developed countries extend to this Organization and its specialized agencies in their articulation of programs of economic co-operation among developing countries. We of the developing world, however, have not relaxed our efforts, and the record will show that co-operation among countries of the South at various levels continues to increase and to be intensified.
Guyana will not retreat from its commitment to internationalism. That is why we again urge those developed countries which have stood aside in the past or taken steps to frustrate international action in this respect to alter their positions and join those of us promoting genuine all-round development.
In addition to these situations, there are at least two issues which are causing increasing international concern. I refer to the abuse of and trafficking in drugs, and terrorism. As regards the latter, the Secretary-General has reminded us in his annual report on the work of the Organization that "some of the necessary international legal instruments are in place" (A/40/1, p. 15) . We must not only resolve to implement these instruments fully but also decide whether additional measures for international co-operation are required and can be agreed upon. Last year this Assembly adopted a far-reaching resolution against State terrorism, which helped in clarifying the issues. As we continue to address this subject, we have to ensure that action is not proposed as part of an ideological crusade, for this is bound to complicate the search for agreed solutions.
On the question of drugs, Guyana supports the Secretary-General's proposal that a global conference should be convened to deal with all aspects of drug abuse and illicit trafficking. While we welcome and look forward to the holding of such a conference, we must nevertheless emphasize that the problem of drugs cannot be approached in an isolated manner.
For many States and peoples the intensification of drug abuse is not unrelated to social and economic conditions. This connection must certainly be taken into consideration in any meaningful international approach to the question. It is therefore our hope that the nature and extent of the drug problem will encourage an appreciation of the urgency of the need for dialog leading to international co-operation over a much wider field, as developing countries have been calling for over the years.
As we look forward in our search for peace and international co-operation, I wish to leave this Assembly with two thoughts.
The first relates to sports. The Olympic Games were in this decade infected by some most distressing attitudes which deepened divisions between peoples and between States. Of course there can be no compromise with apartheid in this regard. There are already existing instruments and, hopefully, during this session we can adopt the draft International Convention against Apartheid in Sports, which has been so carefully and elaborately prepared. However, I ask the question: can the Olympic Games not be used in the future to promote reconciliation and understanding between peoples and States, and thus serve the cause of peace? In view of the holding of the forthcoming Olympics in Korea, can they not be employed in a positive and constructive way to foster a climate which will facilitate the search for a solution to the problem of the divided Korean peninsula?
The second thought relates to decolonization. This Organization has been correctly applauded for its contribution to decolonization. But in rightly focusing our attention on the need to bring a formal end to political colonialism, a few vestiges of which remain, may we not have underplayed or even overlooked some consequences of colonialism which persist to this very day and which have a negative impact on inter-State relations and on the capacity of the United Nations adequately to fulfill its purposes? For colonialism affected both the colonizer and the colonized. One obvious legacy is the pervasiveness of underdevelopment and the instability which it causes. The other, which is no less disturbing, is the continuing manifestation, oft times insidious, of attitudes, postures and policies akin to those of the colonizer. Action at both the national and international levels to alter permanently these adverse conditions will enhance international co-operation, peace and security.
From its inception the Non-Aligned Movement had as its overriding objective a world of free and equal sovereign States conducting their relations, among themselves and through institutions which they had created, in a democratic manner. That is why the Non-Aligned Movement has never wavered in its stand against imperialism, colonialism, racism and alien domination, and has always been a vigorous advocate of the democratization of international relations.
During the 1970s our Movement strengthened its internal mechanisms for seeking the acceptance of its recommendations and decisions in this Assembly and elsewhere; and we have maintained that activism to this very day.
The Non-Aligned Movement has been and will always be an inveterate campaigner for peace and for equitable development based on mutual benefit. When our Heads of State or Government last met in New Delhi in 1983, they articulated a multifaceted program of action affecting not only co-operation among non-aligned countries but many of the burning issues, the solutions of which require open and meaningful international co-operation. The response by the international community to several of these initiatives, however, has not always been positive. That notwithstanding, the Movement sought to carry forward the work of the summit meeting at the Conference of Foreign Ministers held recently in Luanda, Angola.
The members of the Non-Aligned Movement believe that the Luanda Declaration provides an adequate framework and concrete proposals for action at this Assembly.
The Movement will judge the attitudes of the rest of the membership of this Organization by their reaction to our efforts to get accepted at this Assembly the Movement's proposals for international co-operation and for action on specific issues.
We are not inflexible and we will remain ready, as always, for negotiations which are honestly and sincerely embraced. Such negotiations should have as a primary objective the harmonization of the manifold interests of all our States, a fundamental purpose of the Charter, what we cannot negotiate are the principles which are the bedrock of our Movement's solidarity - principles which I dare say are universal in character. Let us demonstrate during the period of this, the fortieth anniversary of the United Nations, that we, as a collectivity, are equal to the task.
